Citation Nr: 1113893	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-02 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California



THE ISSUE

Entitlement to service connection for heart disease.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 1967 to March 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Oakland, California RO.

A September 1998 rating decision denied the Veteran service connection for rheumatic heart disease.  Following his September 2005 request to reopen a claim for service connection for "heart problems", the RO issued a May 2006 rating decision finding that no new and material evidence had been submitted to reopen the claim.  In August 2010 (while the instant appeal was pending) 38 C.F.R. § 3.309(e) was amended to establish presumptive service connection based on herbicide exposure for, in pertinent part, ischemic heart disease.  Because of the liberalizing regulation that applies in this matter, it is addressed de novo. 


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era; it is presumed he was exposed to certain herbicide agents/Agent Orange therein.

2.  The Veteran's ischemic heart disease ( i.e., coronary artery disease status post bypass surgery) is now a listed disease associated with exposure to certain herbicide agents in Vietnam, and may be presumed to be related to such exposure in service.


CONCLUSION OF LAW

Service connection for ischemic heart disease is warranted.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.114, 3.307, 3.309, 3.313 (2010); 75 Fed. Reg. 53, 202 (Aug. 31, 2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For certain chronic diseases (including cardiovascular disease), service connection may be established on a presumptive basis if they are manifested to a compensable degree in a specified period of time post-service (one year for cardiovascular disease).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a veteran, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era (from January 9, 1962 to May 7, 1975), and has one of the specified diseases associated with exposure to certain herbicide agents [to include Agent Orange], that disease shall be considered to have been incurred in or aggravated by such service, notwithstanding that there is no record or evidence of such disease during the period of such service.

In August 2010, as noted above, VA amended 38 C.F.R. § 3.309(e) to establish presumptive service connection based on herbicide exposure for chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  Ischemic heart disease includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina".  This amendment is applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date, as well as certain previously denied claims.  See 75 Fed. Reg. 52,202 (Aug. 31, 2010).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's service treatment records show he received medical treatment on various occasions while serving in the Republic of Vietnam. They indicate that he was evaluated in January 1968 for chest/neck/shoulder pain and was found to have a cardiac murmur; the possibility of organic heart disease due to valvular abnormality and aortic stenosis was noted.  

Postservice treatment records include a May 1997 echocardiogram that resulted in assessments of myxomatous mitral valve with mitral annulus calcification and mild LVH, and moderate aortic stenosis with mild aortic insufficiency.  In June 1997, he was assessed as having possible rheumatic heart disease, later diagnosed as valvular heart disease.

On July 1998 VA medical examination, cardiac valvular disease consistent with rheumatic heart disease was diagnosed.  The examiner noted that the Veteran's initial streptococcal infection was "apparently subclinical", asymptomatic, and not treated, and found that the Veteran's cardiac condition was not congenital but acquired prior to service, and un influenced by events in service.

The Veteran had aortic stenosis diagnosed in November 2004, and in November 2005 underwent bypass grafting and aortic valve replacement.  

In an April 2007 addendum opinion (to a January 2007 VA respiratory examination report), the examiner noted the January 1968 finding of a cardiac murmur in-service and the queries regarding aortic stenosis and organic heart disease due to valvular abnormality.  The examiner noted, "It may interest the rating board to know that the valvular heart disease was evident ... back on 1/10/68 when the veteran was still in the service, and it appears to be more likely than not that the valvular replacement performed in 11/2005 was indeed related to this phenomenon.  The rating board may wish to consider service connection in this regard."

The evidence of record (VA treatment records) reflects that the Veteran has CAD and underwent bypass graft surgery in 2005.  CAD and coronary bypass surgery are both included in the definition of "ischemic heart disease" under the amended 38 C.F.R. § 3.309(e).  As the record also shows that the Veteran served in the Republic of Vietnam during the Vietnam Era, service connection for ischemic heart disease under the presumptive provisions of 38 U.S.C.A. §  1116 is warranted.


ORDER

Service connection for ischemic heart disease is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


